EXHIBIT 10.5

 

PERFORMANCE AWARD AGREEMENT

 

This Performance Award Agreement (the “Agreement”) has been made as of
February 19, 2009 (the “Date of Grant”) between Duke Energy Corporation, a
Delaware corporation, with its principal offices in Charlotte, North Carolina
(the “Corporation”), and                                  (the “Grantee”).

 


RECITALS


 

Under the Duke Energy Corporation 2006 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegatee, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
Performance Shares and tandem Dividend Equivalents that are subject hereto.  The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

 

Section 1.                            Number and Nature of Performance Shares
and Tandem Dividend Equivalents.  At target performance, the number of
Performance Shares and the number of tandem Dividend Equivalents subject to this
Award are each                                     ; at maximum performance, the
number of Performance Shares and the number of tandem Dividend Equivalents
subject to this award are equal to 150% of the number of Performance Shares and
tandem Dividend Equivalents at target performance, respectively.  The number of
such Performance Shares that may become vested upon determination of achievement
of each Performance Goal at maximum, as provided in Section 2(a), is 150% of the
number that becomes vested at target performance.  Each Performance Share, upon
becoming vested, represents a right to receive payment in the form of one
(1) share of Common Stock.  Each tandem Dividend Equivalent, after its tandem
Performance Share vests, represents a right to receive a cash payment equivalent
in amount to the aggregate cash dividends declared and paid on one (1) share of
Common Stock for the period beginning on the Date of Grant and ending on the
date the vested, tandem Performance Share is paid or deferred and before the
Dividend Equivalent expires.  Performance Shares and Dividend Equivalents are
used solely as units of measurement, and are not shares of Common Stock and the
Grantee is not, and has no rights as, a shareholder of the Corporation by virtue
of this Award.

 

1

--------------------------------------------------------------------------------


 

Section 2.                            Vesting of Performance Shares.

 

(a)  Performance Goals.  Except as otherwise provided in this Section 2, the
Performance Shares shall vest only if and to the extent the Committee, or its
delegatee, determines that the Performance Goals (as defined below) have been
met (provided that such determination shall be made not later than the first
March 15 following the end of the Performance Period, as defined below).  To the
extent Performance Goals are not met, the Performance Shares that do not so
become vested shall be forfeited.

 

(i)                                     The following Performance Goal shall
apply with respect to one-half of the Performance Shares and Dividend
Equivalents covered by this Agreement.  Provided Grantee’s continuous employment
by the Corporation, including Subsidiaries, has not terminated, or as otherwise
provided in Sections 2(b) or 2(c), up to one-half of the Performance Shares
subject to this Award shall become vested upon the written determination by the
Committee, or its delegatee, in its sole discretion, of the extent to which the
Corporation achieves the “TSR Performance Goal,” which is the Corporation’s
Total Shareholder Return (“TSR”) percentile ranking among the companies that are
in the Philadelphia Utility Index as of the end of the Performance Period, with
higher percentile ranking for more positive/less negative TSR, for the period
beginning January 1, 2009 and ending December 31, 2011 (“Performance Period”),
in accordance with the applicable vesting percentage specified for such
percentile ranking in the following schedule:

 

Percentile
Ranking

 

Vesting
Percentage
(Applicable to
Target # of
Shares)

 

Vesting
Percentage
(Applicable to
Maximum # of
Shares)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*     When such determination is of a percentile ranking between those
specified, the Committee, or its delegatee, in its sole discretion, shall
interpolate to determine the applicable vesting percentage.

 

Such Performance Shares that do not so become vested shall be forfeited.  For
purposes of this Agreement, TSR means the change in fair market value over a
specified period of time, expressed as a percentage,

 

2

--------------------------------------------------------------------------------


 

of an initial investment in specified common stock, with dividends reinvested,
all as determined utilizing such methodology as the Committee, or its delegatee,
shall approve, provided, however, that the Committee, or its delegatee, shall
have the discretion to make appropriate and equitable adjustments to the TSR of
any company (including the Corporation) whose shares trade ex-dividend as of
December 31, 2011, provided, however, that no such adjustment shall be permitted
if it would result in the loss of the otherwise available exemption of the Award
under Section 162(m) of the Code.  In the event that a company becomes a member
of the Philadelphia Utility Index following January 1, 2009, such company shall
not be taken into account for purposes of this Agreement.

 

(ii)                                  The following Performance Goal shall apply
with respect to one-half of the Performance Shares and Dividend Equivalents
covered by this Agreement.  Provided Grantee’s continuous employment by the
Corporation, including Subsidiaries, has not terminated, or as otherwise
provided in Sections 2(b) or 2(c), up to one-half of the Performance Shares
subject to this Award shall become vested upon the written determination by the
Committee, or its delegatee, in its sole discretion, of the extent to which the
Corporation achieves the “CAGR Performance Goal,” which is based on the
Corporation’s compounded annual growth rate (“CAGR”) with respect to its
adjusted diluted earnings per share (“EPS”), as calculated in accordance with
Exhibit A, for the Performance Period, in accordance with the applicable vesting
percentage specified for CAGR in the following schedule:

 

CAGR

 

Vesting
Percentage
(Applicable to
Target # of Shares)

 

Vesting
Percentage
(Applicable to
Maximum # of
Shares)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*     When such determination is at a level between those specified, the
Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage.

 

Such Performance Shares that do not so become vested shall be forfeited.

 

3

--------------------------------------------------------------------------------


 

(b) In the event that, prior to the date that the determination of the
achievement of each Performance Goal is made, the Grantee’s continuous
employment by the Corporation, including Subsidiaries, terminates, the
Performance Shares subject to this Award are thereupon forfeited, except that if
such employment terminates (i) at a time when Grantee has attained age 55 and
has at least five years of vesting service under the Duke Energy Retirement Cash
Balance Plan or Cinergy Corp. Non-Union Employees’ Pension Plan, or under
another retirement plan of the Corporation or a Subsidiary which plan the
Committee, or its delegatee, in its sole discretion, determines to be the
functional equivalent of the Duke Energy Retirement Cash Balance Plan or the
Cinergy Corp. Non-Union Employees’ Pension Plan, unless the Committee, or its
delegatee, in its sole discretion, determines that Grantee is in violation of
any obligation identified in Section 3, (ii) as the result of the Grantee’s
death, (iii) as the result of the Grantee’s permanent and total disability
within the meaning of Code Section 22(e)(3), (iv) as the result of the
termination of such employment by the Corporation, or employing Subsidiary,
other than for cause, as determined by the Corporation or employing Subsidiary,
in its sole discretion, or (v) as the direct and sole result, as determined by
the Corporation, or employing Subsidiary, in its sole discretion, of the
divestiture of assets, a business, or a company, by the Corporation or a
Subsidiary, the Performance Shares subject to this Award shall vest upon such
determination of the achievement of each Performance Goal, at such vesting
percentage determined by the Committee, or its delegatee, in its sole
discretion, by prorating on the basis of the portion of the Performance Period
that such employment continued while Grantee was entitled to payment of salary
(unless such termination occurs after the end of the Performance Period, in
which event the number of Performance Shares earned, if any, shall not be
prorated).

 

In the event that Grantee is on an employer-approved, personal leave of absence
on the date that the determination of the achievement of each Performance Goal
is made, then, unless prohibited by law, vesting shall be postponed and shall
not occur unless and until Grantee returns to active service in accordance with
the terms of the approved personal leave of absence and before November 1 of the
calendar year immediately following the calendar year in which the Performance
Period ends.  In the event Grantee does not return to active service from such
leave of absence prior to November 1 of the calendar year immediately following
the calendar year in which the Performance Period ends, any Performance Shares
covered by this Award that were not vested as of the commencement of such leave
shall be immediately forfeited (as if Grantee terminated employment for purposes
of Section 4 hereof).   Further, in the event that such determination is made
and during any portion of the Performance Period the Grantee was on
employer-approved, personal leave of absence, the applicable vesting percentage
shall be determined by the Committee, or its delegatee, in its sole discretion,
to reflect only that portion of the Performance Period during which such
employment continued while the Grantee was entitled to payment of salary.

 

4

--------------------------------------------------------------------------------


 

(c) In the event that a Change in Control occurs before the Performance Period
has ended and (i) before the Grantee’s continuous employment by the Corporation,
including Subsidiaries, terminates, or (ii) after such employment terminates
during the Performance Period, (A) at a time when Grantee is considered
“retired”, unless the Corporation, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, or (B) as the
result of an event listed in items (ii) — (v) of the first sentence of
Section 2(b), the Performance Shares subject to this Award shall vest upon such
occurrence, at such vesting percentage determined by the Committee, or its
delegatee, in its sole discretion, by prorating down, assuming performance at
the target level for each Performance Goal, on the basis of the portion of the
Performance Period that has elapsed prior to the time of such occurrence (or
such earlier termination of employment), and the remaining Performance Shares
shall be forfeited, irrespective of any subsequent determination of the
achievement of each Performance Goal.

 

Section 3.                            Violation of Grantee Obligation.  In
consideration of the continued vesting opportunity provided under Section 2
following the termination of Grantee’s continuous employment by the Corporation,
including Subsidiaries, if, at the time of such termination of employment,
Grantee is considered “retired”, Grantee agrees that during the period beginning
with such termination of employment and ending with the third anniversary of the
Date of Grant (“Restricted Period”), Grantee shall not (i) without the prior
written consent of the Corporation, or its delegatee, become employed by, serve
as a principal, partner, or member of the board of directors of, or in any
similar capacity with, or otherwise provide service to, a competitor, to the
detriment, of the Corporation or any Subsidiary, (ii) violate any of Grantee’s
other noncompetition obligations, or any of Grantee’s nonsolicitation or
nondisclosure obligations, to the Corporation or any Subsidiary; or (iii) except
as required by subpoena or other legal process (in which event the Grantee will
give the Chief Legal Officer of the Corporation prompt notice of such subpoena
or other legal process in order to permit the Corporation or any affected
individual to seek appropriate protective orders), publish or provide any oral
or written statements about the Corporation or any Subsidiary, any of the
Corporation’s or any Subsidiary’s current or former officers, executives,
directors, employees, agents or representatives or any initiative, program or
policy of the Corporation or any Subsidiary relating to any matter whatsoever
that are disparaging, slanderous, libelous or defamatory, or that disclose
private or confidential information about their business affairs, or that
constitute an intrusion into their private lives, or that give rise to
unreasonable publicity about their private lives, or that place them in a false
light before the public, or that constitute a misappropriation of their name or
likeness. The noncompetition obligations of clause (i) of the preceding sentence
shall be limited in scope and shall be effective only with respect to
competition with the Corporation or any Subsidiary in the businesses of: 
production, transmission, distribution, or retail or wholesale marketing or
selling of electricity; resale or arranging for the purchase or for the resale,
brokering, marketing, or trading of electricity or derivatives thereof; energy
management and the provision of energy

 

5

--------------------------------------------------------------------------------


 

solutions; development and management of fiber optic communications systems;
development and operation of power generation facilities, and sales and
marketing of electric power, domestically and abroad; and any other business in
which the Corporation, including Subsidiaries, is engaged at the termination of
Grantee’s continuous employment by the Corporation, including Subsidiaries; and
within the following geographical areas (i) any country in the world where the
Corporation, including Subsidiaries, has at least US$25 million in capital
deployed as of termination of Grantee’s continuous employment by Corporation,
including Subsidiaries; (ii) the continent of North America; (iii) the United
States of America and Canada; (iv) the United States of America; (v) the states
of North Carolina, South Carolina, Virginia, Georgia, Florida, Texas,
California, Massachusetts, Illinois, Michigan, New York, Colorado, Oklahoma and
Louisiana; (vi) the states of North Carolina, South Carolina, Texas, Colorado,
Ohio, Kentucky, and Indiana; and (vii) any state or states with respect to which
was conducted a business of the Corporation, including Subsidiaries, which
business constituted a substantial portion of Grantee’s employment.  The
Corporation and Grantee intend the above restrictions on competition in
geographical areas to be entirely severable and independent, and any invalidity
or enforceability of this provision with respect to any one or more of such
restrictions, including areas, shall not render this provision unenforceable as
applied to any one or more of the other restrictions, including areas.  If any
part of this provision is held to be unenforceable because of the duration,
scope or area covered, the Corporation and Grantee agree to modify such part, or
that the court making such holding shall have the power to modify such part, to
reduce its duration, scope or area, including deletion of specific words and
phrases, i.e., “blue penciling”, and in its modified, reduced or blue pencil
form, such part shall become enforceable and shall be enforced.  Nothing in
Section 3 shall be construed to prohibit Grantee from being retained during the
Restricted Period in a capacity as an attorney licensed to practice law, or to
restrict Grantee from providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.

 

Section 4.                            Forfeiture.  Any Performance Share subject
to this Award shall be forfeited upon the termination of the Grantee’s
continuous employment by the Corporation, including Subsidiaries, from the Date
of Grant, except to the extent otherwise provided in Section 2.  Any Dividend
Equivalent subject to this Award shall expire at the time its tandem Performance
Share (i) is vested and paid, or deferred, or (ii) is forfeited.

 

Section 5.                            Dividend Equivalent Payment.  Payment with
respect to any Dividend Equivalent subject to this Award that is in tandem with
a Performance Share that is vested and paid shall be paid in cash to the Grantee
at the same time as the vested Performance Share as provided in Section 6, or,
if the vested Performance Share is deferred by Grantee as provided in Section 6,
payment with respect to the tandem Dividend Equivalent shall likewise be
deferred.  The Dividend Equivalent payment amount shall equal the aggregate cash
dividends declared and paid with respect to one (1) share of Common Stock for
the period

 

6

--------------------------------------------------------------------------------


 

beginning on the Date of Grant and ending on the date the vested, tandem
Performance Share is paid or deferred and before the Dividend Equivalent
expires.  However, should the timing of a particular payment under Section 6 to
the Grantee in shares of Common Stock in conjunction with the timing of a
particular cash dividend declared and paid on Common Stock be such that the
Grantee receives such shares without the right to receive such dividend and the
Grantee would not otherwise be entitled to payment under the expiring Dividend
Equivalent with respect to such dividend, the Grantee, nevertheless, shall be
entitled to such payment.  Dividend Equivalent payments shall be subject to
withholding for taxes. Any required income tax withholdings in respect of
Dividend Equivalents attributable to Performance Shares shall be satisfied by
reducing the cash payment in respect of the required withholding amount, unless
the Committee, or its delegatee, in its discretion, requires Grantee to satisfy
such tax obligation by other payment to the Corporation.

 

Section 6.                            Payment of Performance Shares.   Payment
of Performance Shares subject to this Award that become vested shall be made to
the Grantee on the earlier of: (i) the calendar year immediately following the
Performance Period, or (ii) within 30 days after the occurrence of a “change in
the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Corporation within the
meaning of Section 409A of the Code, except to the extent deferred by the
Grantee in accordance with such procedures as the Committee, or its delegatee,
may prescribe from time to time or except to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code. 
Payment (or deferrals, as applicable) shall be subject to withholding for
taxes.  Payment shall be in the form of one (1) share of Common Stock for each
full vested Performance Share, and any fractional vested Performance Share shall
be rounded up to the next whole share for purposes of both vesting under
Section 2 and payment under Section 6.  Notwithstanding the foregoing, the
number of shares of Common Stock that would otherwise be paid or deferred
(valued at Fair Market Value on the date the respective Performance Share became
vested, or if later, payable) shall be reduced by the Committee, or its
delegatee, in its sole discretion, to fully satisfy tax withholding
requirements, unless the Committee, or its delegate, in its discretion requires
Grantee to satisfy such tax obligation by other payment to the Corporation.  In
the event that payment, after any reduction in the number of shares of Common
Stock to satisfy withholding for tax requirements, would be for less than ten
(10) shares of Common Stock, then, if so determined by the Committee, or its
delegatee, in its sole discretion, payment, instead of being made in shares of
Common Stock, shall be made in a cash amount equal in value to the shares of
Common Stock that would otherwise be paid, valued at Fair Market Value on the
date the respective Performance Shares became vested.

 

Section 7.                            No Employment Right.  Nothing in this
Agreement or in the Plan shall confer upon the Grantee the right to continued
employment with the Corporation or any Subsidiary, or affect the right of the
Corporation or any

 

7

--------------------------------------------------------------------------------


 

Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.

 

Section 8.                            Nonalienation.  The Performance Shares and
Dividend Equivalents subject to this Award are not assignable or transferable by
Grantee.  Upon any attempt to transfer, assign, pledge, hypothecate, sell or
otherwise dispose of any such Performance Share or Dividend Equivalent, or of
any right or privilege conferred hereby, or upon the levy of any attachment or
similar process upon such Performance Share or Dividend Equivalent, or upon such
right or privilege, such Performance Share or Dividend Equivalent, or such right
or privilege, shall immediately become null and void.

 

Section 9.                            Determinations.  Determinations by the
Committee, or its delegatee, shall be final and conclusive with respect to the
interpretation of the Plan and this Agreement.

 

Section 10.                     Governing Law.  This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Delaware applicable to transactions that take place entirely within that state.

 

Section 11.                     Conflicts with Plan, Correction of Errors,
Section 409A and Grantee’s Consent.  In the event that any provision of this
Agreement conflicts in any way with a provision of the Plan, such Plan provision
shall be controlling and the applicable provision of this Agreement shall be
without force and effect to the extent necessary to cause such Plan provision to
be controlling.  In the event that, due to administrative error, this Agreement
does not accurately reflect an Award properly granted to the Grantee pursuant to
the Plan, the Corporation, acting through its Executive Compensation and
Benefits Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document.  It is
the intention of the Corporation and the Grantee that this Award not result in
unfavorable tax consequences to Grantee under Code Section 409A.  Accordingly,
Grantee consents to such amendment of this Agreement as the Corporation may
reasonably make in furtherance of such intention, and the Corporation shall
promptly provide, or make available to, Grantee a copy of any such amendment.

 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code.  This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code).  The Corporation and the Grantee agree to work
together in good faith in an effort to comply with Section 409A of the Code
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the

 

8

--------------------------------------------------------------------------------


 

Corporation shall not be required to assume any increased economic burden. 
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Grantee shall not be considered to have terminated
employment with Corporation for purposes of this Agreement and no payments shall
be due to him under this Agreement which are payable upon his termination of
employment until he would be considered to have incurred a “separation from
service” from the Corporation within the meaning of Section 409A of the Code. 
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Grantee’s termination of
employment shall instead be paid within 30 days following the first business day
after the date that is six months following his termination of employment (or
upon his death, if earlier).  In addition, for purposes of this Agreement, each
amount to be paid or benefit to be provided to the Grantee pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A of the Code.

 

Grantee acknowledges and agrees that payments made under this Agreement are
subject to the Corporation’s requirement that the Grantee reimburse the portion
of any payment where such portion of the payment was predicated upon the
achievement of financial results that are subsequently the subject of a
restatement caused or partially caused by Grantee’s fraud or misconduct.

 

Section 12.                     Compliance with Law.  The Corporation shall make
reasonable efforts to comply with all applicable federal and state securities
laws applicable to the Plan and this Award; provided, however, notwithstanding
any other provision of this Award, the Corporation shall not be obligated to
deliver any shares of Common Stock pursuant to this Award if the delivery
thereof would result in a violation of any such law.

 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                        , 2009, has signed a duplicate of this Agreement, in the
space provided below, and returned the signed duplicate to the Executive
Compensation and Benefits Department - Performance Award [(STO6E)], Duke Energy
Corporation, P. O. Box 1007, Charlotte, NC 28201-1007, which, if, and to the
extent, permitted by the Executive Compensation and Benefits Department, may be
accomplished by electronic means.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

9

--------------------------------------------------------------------------------


 


 


ATTEST:


DUKE ENERGY CORPORATION


 


 


 


 


 


 


BY:


 


 


BY:


 

 

Corporate Secretary

Its:

Chief Executive Officer

 

 


ACCEPTANCE OF PERFORMANCE AWARD


 

IN WITNESS OF Grantee’s acceptance of this Performance Award and Grantee’s
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this            day of
                                          , 2009.

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

(print name)

 

 

 

 

 

(address)

 

10

--------------------------------------------------------------------------------